Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment, claims 1-6 and 10-39 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group II, claims 16-35, directed to a method of making an array; and the election of Species without traverse as follows: 
Species (A): wherein exposure generates a base from a photobase generator (claim 17);
Species (B): wherein Applicant elects the photobase generator 1,3-Bis-[(2-nitrobenzyl)oxy-carbonyl-4-piperidyl]propane (claim 18); and
Species (C): wherein said coupling further comprises: displacing the leaving group of the acetic acid (claim 32), in the reply filed on January 27, 2022 is acknowledged.  

Claims 1-6, 10-15 and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 22-28, 30, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 16-21, 29 and 31-33 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 7, 2018; October 4, 2018; August 16, 2019 and July 22, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed August 27, 2021 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US16/69017, filed December 28, 2016; which claims the benefit of US Provisional Patent Application 62/272,057, filed December 28, 2015.

Claim Objections/Rejections
Claim Objection
Claim 16, 21 and 29 are objected to because of the following informalities: Claims 16, 21 and 29 recites an abbreviation such as “UV” and “PNA”” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Markush Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the term “wherein said photobase generator is selected from the group consisting of...or similar”, such that claim 18 improperly states the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein said photobase generator is selected from the group consisting of...and similar”. 
Appropriate correction is required.

Double Patenting

public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 16-21, 29 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
(a)	Claims 1 and 18-31 of copending US Patent Application No. 17/054,067; and
(b)	Claims 212-232 of copending US Patent Application No. 16/928,723.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/060,214, and the copending claims of US Patent 16/838,010 and 16/928,723 encompass a method of making an array, comprising: generating a pattern with a photomask, exposing a photoresist to UV light through the photomask, and generating an acid or a base in the pattern on the array.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2)	Claims 16-21, 29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
(a)	Claims 1-15 of US Patent No. 10286376; and
(b)	Claims 1-10 of US Patent No. 10799845.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US Patent Application 16/060,214; and US Patent Nos. 10286376 and 10799845 encompass a method of making an array, comprising: generating a pattern with a photomask, exposing a photoresist to UV light through the photomask, and generating an acid or a base in the pattern on the array.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18, 32 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 18 is indefinite for the recitation of the term “or similar” in line 7 because it is unclear what compounds are encompassed by the term “or similar” and which compounds of claim 18 are modified by 
	Claim 29 is indefinite for the recitation of the term “substituted acetic acid” in line 2 because it is unclear what compounds are encompassed by the term “substituted acetic acid”, such that it is unclear whether the term refers to acetic acid coupled to a backbone, whether the term refers to compounds such as trifluoroacetic acid, trichloroacetic acid, alkyl substituted acetic acids, phenyl acetic acid, and/or acetic acid bound to a PNA monomer; or whether the term encompasses some other “substituted acetic acids” and, thus, the metes and bounds of the claim cannot be determined.
	Claims 29 and 32 are indefinite for the recitation of the term “the acetic acid” such as recited in claim 29, lines 2-4. There is insufficient antecedent basis for the term “the acetic acid” because claim 29, line 2 recites the term “activating a substituted acetic acid”.
	Claim 29 is indefinite for the recitation of the term “the unprotected amine groups” in line 3. There is insufficient antecedent basis for the term “the unprotected amine groups” because claim 21, lines 1-2 recites the term “the deprotected amine groups”.
	Claim 33 is indefinite for the recitation of the term “the diamino-alkane” in line 1 because it is unclear whether the “diamino-alkane” is a protected as suggested by claim 32; or whether the “diamino-alkane” is unprotected as suggested by claim 33 and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 16-18, 20, 21, 32 and 31-33 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rajasekaran et al. (US Patent Application Publication No. 20140349888, published November 27, 2014).
Regarding claims 16-18, 20, 21, 32 and 33, Rajasekaran et al. teach formulations, substrates and arrays, and methods for identifying peptide sequences useful for diagnosis and treatment of disorders, wherein substrates and arrays comprise a porous layer for synthesis and attachment of polymers or biomolecules (Abstract). Rajasekaran et al. teach in Figures 1A-E: (i) promoting good adhesion between a photoactive formulation (e.g., a photoresist) and a surface, and that the wafers are pre-heated in a pre-heat module; (ii) the wafers are exposed in a deep ultra violet (UV) radiation exposure tool through a patterned photo-mask (interpreted as exposing a photoresist to UV light; and generating a pattern with a photomask); (iii) the wafers are heated in a post exposure bake module; (iv) the wafers are developed in the developer module; (v) the oxide is etched away in the regions that are developed by means of wet etch or dry etch process; (vi) a metal is deposited onto the wafers; and (vii) the photoresist in between the metal layer and the oxide layer can be lifted off by using the process diagrammed in Figure 1E including lifting off the resist when the wafer has a metal layer, without affecting the metal layer that has been previously deposited onto the silicon dioxide (interpreted as exposing a photoresist to UV light; and generating a pattern with a photomask; and generating a pattern photo-active formulation such as shown in in Table I, the formulation comprising a water-soluble photosensitizer, a water-soluble photo-active compound, a water-soluble polymer, and a solvent, wherein the water-soluble photo-sensitizer is a thioxanthenone, and the water-soluble photo-active compound comprises a photoacid generator (PAG) or a photobase generator (PBG) (interpreted as a photobase generator, claim 17) (paragraphs [0025]; [0026]; [0027], lines 1-6; and [0217], lines1-4). Rajasekaran et al. teach in Example 3, water-based coupling solutions including water-soluble inert polymers, and 1-ethyl-3-(3-dimethylaminopropyl)carbodiimide) (EDC), N-hydroxy-5-norborene-2,3-dicarboximide (HonB), and Diisopropylethylamine (DIEA) (interpreted as photobase generators similar to those in claim 18; and that cleaves a protecting group from an amine, claims 18 and 20) (paragraphs [0289]-[0291]). Rajasekaran et al. teach that a linker molecule can be a molecule inserted between a surface disclosed herein and peptide that is being synthesized via a coupling molecules, wherein the linker molecule can be, for example, aryl acetylene, ethylene glycol oligomers containing 2-10 monomer units (PEGs), diamines, diacids, amino acids, and combinations thereof including ethylene diamine and diamino propane (interpreted as an amino-alkane; and ethylene diamine, claim 32 and 33) (paragraph [0171], lines 1-13). Rajasekaran et al. teach in Figure 2C that the substrate is already surface derivatized with a linker molecule attached generally has a protecting group (interpreted as the amine comprises a protecting group; and cleaving a protecting group, claim 20 and 32) (paragraph [0241]). Rajasekaran et al. teach a substrate comprising a porous polymeric material, wherein reactive groups are chemically bound to the pore surfaces and are adapted in use to interact by binding chemically with a reactive species such as a deprotected monomeric building blocks or polymeric chains, wherein the reactive group can be a carboxylic acid group, which is free to bind an unprotected amine group of a peptide or polypeptide (interpreted as coupling a monomer to a deprotected amine group; and encompassing PNA, claim 21) (paragraph [0200]).
Rajasekaran et al. do not specifically exemplify 1,3-bis-[(2-nitrobenzyl)oxycarbonyl-4-piperidyl]-propane (instant claim 19); a substituted acetic acid (instant claim 29); and wherein the leaving group is a halo (instant claim 31).




(2)	Claims 16-21, 29 and 31-33 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rajasekaran et al. (International Patent Application WO2014078606, published May 22, 2014) as evidenced by UCAR (Center for Science Education, 2017, 1-3).
Regarding claims 16-21, 29 and 31-33, Rajasekaran et al. teach an array that is manufactured using a photoactive coupling formulation, a carboxylic acid activating compounds, and a substrate comprising carboxylic acid groups, wherein the photoactive coupling formulation comprises a photoactive compound, a coupling molecule, a polymer and a solvent (paragraph [0006], lines 3-6). Rajasekaran et al. teach that examples of coupling molecules include, but are not limited to, amino acids, peptides, proteins, DNA binding sequences, antibodies, oligonucleotides, nucleic acids, peptide nucleic acids (PNA), DNA, RNA, nucleotide mimetics, chelates, biomarkers and the like (interpreted as PNA monomers, claims 21 and 29) (paragraph [0007], lines 1-4). Rajasekaran et al. teach that the photoactive compound comprises a photobase generator comprising a compound of formula (II), shown below:

    PNG
    media_image1.png
    93
    164
    media_image1.png
    Greyscale

wherein A- is an anion; R is a substituted or unsubstituted aryl; R’ is an aryl, alkyl alkenyl, alkoxy, cyano, -NO2 or fluoro, all optionally substituted (interpreted as a photobase generator; and encompassing the compounds as recited in claim 18, claims 16-18) (paragraph [0009]). Rajasekaran et al. teach that the photobase generator is 1,3-Bis-[(2-nitrobenzyl)oxycarbonyl-4-piperidyl]propane or 1,3-Bis-[1-(9-fluorenylmethoxycarbonyl) 4-piperidyl]propane (interpreted as the PBG of claims 18 and 19; and wherein the base cleaves a protecting group, claims 18-20) (paragraph [0011]). Rajasekaran et al. teach that a “photomask” refers to an opaque plate with transparent patterns or holes that allow light to pass through, such that in a typical exposing process, the pattern on the photomask is transferred  photoresist (interpreted as generating a pattern with a photomask; and exposing a resist, claim 16) (paragraph [0054]). Rajasekaran et al. teach that “photoactive compounds” are modified when exposed to electromagnetic radiation, wherein these compounds include cationic photoinitiators, such as a photoacid or photobase to generate and acid or a base, such that the spatial orientation of the occurrence of these chemical reactions is defined according to the pattern of electromagnetic radiation the solution or surface comprising the photoactive compounds is exposed to, wherein the pattern can be defined by a photomask or reticle, wherein the wavelength of the electromagnetic radiation is 248 nm or 193 nm (interpreted as generating a pattern with a photomask, exposing a photoresist to UV light through the photomask to generate and acid or a base in the pattern, claims 16 and 17) (paragraphs [0055]; [00131], lines 8-9; and pg. 82, claim 39), wherein it is known that the wavelength of UV radiation includes 400 nm to 100 nm as evidenced by UCAR (pg. 2, second full paragraph). Rajasekaran et al. teach in Figure 2, attachment of a free amino acid to the free carboxylic acid group attached to the surface of the substrate, comprising: (a) Step 1 – the COOH-coated wafer substrate was activated by adding carboxylic acid activation solution to the surface of the wafer to form a layer of carboxylic activation solution on the surface (interpreted as activation); (b) Step 2 – one of the three coupling photobase amino acid solutions described herein (e.g., Table 5) was spin-coated onto a wafer, then baked; (c) Step 3 – selectively exposing the wafer to electromagnetic radiation at 248 nm (interpreted as UV exposure); (d) Step 4 – the wafer was hard baked; and (e) Step 5 – Fmoc-Ala-OH was deprotected by photoactivated release of a base from the photobase generator of the coupling photobase amino acid solution only in the region where it is exposed to radiation, wherein the amino acid was coupled to the activated carboxylic acid group simultaneously with deprotection of the Fmoc-protected amine group (interpreted as the base cleaving a protecting group), and the solution is stripped from the wafer leaving the newly coupled amino acid bound to the activated carboxylic acid at site-specific locations (interpreted as generating a pattern with a photomask; exposing a photoresist to UV light; generating a base from a PBG as recited; generating an acid; cleaving a protecting group; deprotecting an amine; activation agent;  and attaching a PNA, claims 16-21 and 29) (paragraph [0267]). Figure 2 is shown below:

    PNG
    media_image2.png
    264
    815
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    803
    media_image3.png
    Greyscale

Rajasekaran et al. teach that the wafer was washed with trifluoroacetic acid (TFA), and a solution of pentamethylbenzene (PMB) and thioanisole was dissolved in TFA was treated with hydrogen bromide in acetic acid (HBr) and the wafer washed with the solution (interpreting TFA and HBr reaction as acetic acid activation; and substituted acetic acids comprising a halo leaving group, claims 29 and 31) (paragraph [0289]-[0290]). Rajasekaran et al. teach that a linker molecule can be inserted between the surface and the peptide that is being synthesized via a coupling molecule, wherein the linker can be about 4 to about 40 atoms long to provide exposure, such that the linker can be, for example, aryl acetylene, ethylene glycol oligomers containing 2-10 monomer units (PEGs), diamines, diacids, amino acids, and a combination thereof including ethylene diamine and diamino propane; and that the linker molecule can comprise a protecting group such as a t-Boc or Fmoc protecting group (interpreted as encompassing diamino-alkane; and ethylene diamine; and a protected diamino-alkane, claims 32 and 33) (paragraph [00142]).
Rajasekaran et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 16-21, 29 and 31-33 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639